Title: 1774 Aug. 25. Thursday.
From: Adams, John
To: 


       Mr. Mathew Cushing came and escorted Us into Trinity Church and Church Yard. Under the Chancell of this Church Mr. Pratt was buried. This is an old Building. We then went into St. Pauls. This is a new Building which Cost 18,000£ York Money. It has a Piazza in Front and some Stone Pillars, which appear grand, but the Building taken all together does not strike me, like the Stone Chappell or like Dr. Coopers Meeting, Either on the Inside or Outside.
       We then went to see Mr. Cushing work his new constructed Pumps, which work easier he says, and convey more Water than any other.
       We then went to Colledge, were introduced to Mr. Harper Harpur, who shewed Us the Library, the Books and Curiosities. We were then introduced to Dr. Clossie Clossy who was exhibiting a Course of Experiments to his Pupils to prove the Elasticity of the Air.
       There is but one Building at this Colledge and that is very far from full of Schollars. They never have had 40 Schollars at a Time.
       We then made a Visit of Ceremony to Mr. William Smith, a Councillor at Law, and a Councillor by Mandamus. This Gentleman has the Character of a great Lawyer, a sensible and learned Man and yet a consistent unshaken Friend to his Country and her Liberties. He entertained us with an Account of his Negociating between the Governor (Colden), the General (Gage) and the People in the year 1765, when the People attacked the Fort, to obtain the Stamped Papers—in which he acted an intrepid, an honest and a prudent Part. Mr. McDougal told me of the Part he acted in the Affair of the Prosecution of him for a Libel. The Governor asked him if he would not act for the Crown. Mr. Smith said he would not do the dirty Jobbs of Government—He would not hold any Thing under the Crown upon such Terms.
       Mr. Smith expressed his Sentiments of General Gage and his new Station and Character very freely. He said he had a great personal Regard for the General—that he was a good natured, peacable and sociable Man here. But that he was altogether unfit for a Governor of the Massachusetts. That he would loose all the Character he had acquired as a Man, a Gentleman and a General and dwindle down into a mere Scribbling Governor, a mere Bernard, or Hutchinson.
       Mr. Smith received us very politely.
       We afterwards made a Visit to Friend Holt, the Liberty Printer, and to Noel and Hazards. We afterwards dined in the Exchange Chamber, at the Invitation of the Committee of Correspondence, with more than 50 Gentlemen, at the most splendid Dinner I ever saw—a Profusion of rich Dishes &c. &c. I had a great deal of Conversation with Mr. Duane who is a sensible, an Artfull, and an insinuating Man. He talked of Mr. Pratt—said he had the greatest Memory of any Man he ever saw, that he had read a great deal—but that he had not a clear Head. One of the Bar used to say that Mr. Pratt thickened the clear. That he knew Mr. Pratt try 8 criminals in a forenoon, upon different Indictments, and with the same Jury, that he took no Notes, but summed the Evidence with great Exactness, remembered every Circumstance of every Testimony, and the Names of all the Witnesses, altho the Witnesses were dutch People and their Names such as Mr. Prat never could have heard.
       After Dinner the Connecticutt Delegates came in. In the Evening several Gentlemen came to our Lodgings and among others Mr. Sears.
      